MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Oct 18 2018, 7:06 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                        Curtis T. Hill, Jr.
Danielle L. Gregory                                       Attorney General of Indiana
Marion County Public Defender Agency
                                                          Robert J. Henke
Indianapolis, Indiana                                     Andrea E. Rahman
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana
                                                          ATTORNEY FOR GUARDIAN AD
                                                          LITEM
                                                          DeDe K. Connor
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          October 18, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of A.L., Mother, and E.L.,                                18A-JT-1039
Minor Child:                                              Appeal from the
A.L.,                                                     Marion Superior Court
                                                          The Honorable
Appellant-Respondent,
                                                          Gary Chavers, Judge Pro Tempore
        v.                                                The Honorable
                                                          Scott Stowers, Magistrate
                                                          Trial Court Cause No.
Indiana Department of Child
                                                          49D09-1708-JT-733
Services,


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018                  Page 1 of 19
      Appellee-Petitioner,

      and
      Child Advocates, Inc.,
      Appellee-Guardian Ad Litem.




      Kirsch, Judge.


[1]   A.L. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor child, E.L. (“Child”). Mother raises the following restated

      issue for our review: whether the juvenile court’s order terminating her parental

      rights was clearly erroneous because she contends it was not supported by

      sufficient evidence.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Child was born on May 30, 2016. Tr. Vol. II at 7. In July 2016, the Indiana

      Department of Child Services (“DCS”) removed Child from Mother’s care

      because Mother admitted using marijuana and tested positive for the drug and

      had an unstable living situation. Pet’r’s Ex. 1 at 5-6; Tr. Vol. II at 77-78, 104,

      117-18. At the time of removal, Mother did not have age-appropriate bedding

      for Child and was not utilizing safe sleeping practices with Child. Pet’r’s Ex. 1

      at 6. Child was also periodically living with his maternal great aunt, who was

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 2 of 19
      not his legal caregiver. Id. At that time, Mother was seventeen years old and

      was living with her father on the south side of Indianapolis, Indiana. Tr. Vol. II

      at 7, 10. Shortly thereafter, Mother moved in with her aunt and lived with her

      for about two years, during the course of the CHINS proceeding. Id. at 9.

      When Child was removed, he was placed in kinship placement with a woman

      named Nakia Jones. Id. at 103.


[4]   On July 19, 2016, DCS filed a petition alleging that Child was a Child in Need

      of Services (“CHINS”). Pet’r’s Ex. 1 at 5-7. The juvenile court conducted an

      initial hearing the same day and found that there was sufficient evidence to

      support the removal of Child. Pet’r’s Ex. 3. At that time, the permanency plan

      for Child was reunification with parents. A fact-finding hearing on the CHINS

      petition was held on November 21, 2016, and the juvenile court adjudicated

      Child to be a CHINS and issued a dispositional decree ordering Mother to

      participate in the following services: home-based therapy, home-based case

      management, parenting assessment, substance abuse assessment, and random

      drug screens. Pet’r’s Ex. 8 at 30-34.


[5]   Lindsay Smith was assigned as the family case manager (“FCM Smith”) for

      Mother and Child, and FCM Smith ordered referrals for Mother’s supervised

      visitation, home-based therapy with parenting education, random drug screens,

      and a substance abuse assessment. Tr. Vol. II at 96. Sher’ron Anderson was

      assigned as the guardian ad litem (“GAL”) for Child in October 2016. Id. at 68,

      76.



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 3 of 19
[6]   In March 2017, Tracy Cork (“Cork”) was assigned to work with Mother as a

      home-based case manager. Cork worked with Mother on employment,

      housing, and sobriety issues. Id. at 26. When Cork began working with

      Mother, Mother was not employed and did not have stable housing, but told

      Cork that she was sober and not using any substances. Id. at 26-27. During the

      time that Cork worked with Mother, Mother never created a resume or applied

      for jobs. Id. at 32. She told Cork that she was able to get a job at Lucas Oil

      Stadium, but never provided Cork with proof of that employment. Id. at 28.

      Cork also worked with Mother to try to obtain her GED, but Mother did not

      accomplish that goal while working with Cork. Id. at 31. During the time that

      Cork worked with Mother, the goal was to meet once a week, but Mother was

      not consistent in meeting with Cork, and over the course of six months, she

      only met with Cork six times. Id. at 27. Cork closed out her services with

      Mother unsuccessfully in September 2017 due to Mother’s inconsistency and

      lack of follow through. Id. at 28.


[7]   On April 24, 2017, Mother turned eighteen, and a few days later, on April 28,

      she gave birth to L.L., Child’s sister. At the time of the birth, both L.L. and

      Mother tested positive for THC. Id. at 94; GAL Ex. 1 at 62, GAL Ex. 3 at 66.

      On May 2, 2017, DCS filed a CHINS petition as to L.L., which was still

      pending at the time Mother’s parental rights were terminated in the present

      case.


[8]   In May 2017, during a team meeting with her service providers, Mother was on

      her cell phone the “whole time; not engaging in the meeting at all.” Tr. Vol. II

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 4 of 19
       at 12-13. At this same meeting, Mother was not engaged, “sat on her phone the

       whole time, rolled her eyes, slouched, [and] got up and walked away several

       times.” Id. at 73.


[9]    In May 2017, Velora Anderson (“Anderson”) was assigned to work with

       Mother as a home-based therapist. Anderson met with Mother once, but,

       thereafter, Mother never met with Anderson again. Anderson attempted to

       meet with Mother for home-base therapy approximately four or five more

       times, but Mother failed to show up for any of the meetings. Id. at 11. During

       one of Anderson’s attempts to meet with Mother, she arrived at Mother’s aunt’s

       house for a scheduled meeting and knocked on the door. Id. at 11-12, 18.

       Mother did not answer the door and, instead, texted Anderson as Anderson

       was pulling out of the driveway to leave and told Anderson that she was too

       early. Id. At the end of June 2017, Anderson closed her referral to Mother as

       unsuccessful. Id. at 12.


[10]   On August 14, 2017, a permanency hearing was held, and at the hearing, the

       GAL recommended that the permanency plan be changed to adoption. Id. at

       68. She made that recommendation because Mother was not being compliant

       with services, was not engaged in any services at the time of the hearing, was

       not engaged in parenting time with Child, and “her whereabouts were

       unknown for a large portion of time.” Id. The juvenile court ordered that the

       Child’s permanency plan be changed to adoption because no service provider

       was recommending that the Child be returned to Mother, and Mother had not

       been complying with services. Pet’r’s Ex. 11 at 45. However, the juvenile court

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 5 of 19
       also ordered that services remain open in order to give Mother the opportunity

       to get Child back. Tr. Vol. II at 35.


[11]   In the fall of 2017, Carolyn Lee-Carter (“Lee-Carter”) was assigned to work

       with Mother as a home-based therapist after Anderson closed her referral with

       Mother. Lee-Carter attempted to contact Mother through email, but was

       unable to set up any meetings with Mother because Mother stopped responding

       to the emails. Id. at 20-21. Because Mother failed to respond, Lee-Carter

       closed out her referral as unsuccessful. Id. at 21.


[12]   On September 26, 2017, Mother was charged with auto theft, a Level 6 felony,

       and the charges were still pending at the time of the termination hearing. A

       warrant was issued for Mother’s arrest, and she was arrested at one of the

       CHINS hearings. Id. at 112-13.


[13]   In December 2017, Erika Lawrence (“Lawrence”) was assigned as Mother’s

       home-based case worker and was responsible for supervising Mother’s visits

       with Child. While she was assigned to Mother’s case, Lawrence called Mother

       at least seven times and went to Mother’s residence twice. Id. at 45-46.

       Because Lawrence was unable to ever meet with Mother, she closed out the

       referral as unsuccessful in January 2018. Id. at 46.


[14]   Katie Ayres (“Ayres”) was assigned to Mother’s case as a home-based therapist

       in January 2018. Id. at 91. Ayres’s first scheduled session with Mother was on

       January 31, 2018, but Mother did not show up. Id. The meeting was

       rescheduled to February 5, 2018, and Mother showed up to that meeting. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 6 of 19
       Mother did not show up for the next scheduled session on February 9, 2018, so

       the meeting was rescheduled to February 16, 2018, but Mother did not show up

       to that appointment either. Id. at 92-93. Mother only showed up to one of the

       four sessions that Ayres scheduled with her. Id. at 93. After Mother missed the

       session on the February 16, Ayres closed out services as unsuccessful due to

       noncompliance. Id. at 93-94.


[15]   Brooke McIntosh (“McIntosh”) was assigned to work with Mother as a home-

       based case manager and to provide supervised visitation. Id. at 55. The goals

       McIntosh established with Mother to work toward were finding a job, obtaining

       housing, completing her GED, and connecting her with community resources

       and parenting skills. Id. at 56-57. McIntosh had her first meeting with Mother

       on February 3, 2018, and the week after that meeting, McIntosh went with

       Mother to look at some apartments as possible housing options. Id. at 56.

       McIntosh supervised six visitations between Mother and Child, and Mother

       engaged well with Child during the visits. Id. at 58. However, Mother failed to

       show up for two appointments with McIntosh on March 1 and 5, 2018, and

       was unable to attend three visits with Child on February 20 and 22, 2018 and

       March 1, 2018. Id. at 56, 58-59. Mother attended six visitations with Child, but

       was late to five of those visitations. Id. at 59. Although she was engaged with

       Child during most visits, during one visit that occurred at the library, Mother

       delayed starting the visit, so she could spend more time working on something

       personal on the library computer. Id. at 64.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 7 of 19
[16]   On August 21, 2017, DCS filed a petition for the termination of the parent-child

       relationship as to Mother and Father.1 A termination hearing was held on

       March 8, 2018. About two months before the termination hearing, Mother

       moved in with her cousin, where she was still residing at the time of the

       termination hearing. Id. at 8-9. At the hearing, Mother testified about her

       previous employment at Lucas Oil Stadium and that she had worked there for

       two months in the winter of 2017, but she had received “three strikes” for either

       being late to work or failing to show up, so she no longer worked there. Id. at

       129. At the time of the hearing, Mother was not attending school, GED

       classes, or work. Id. at 131. She testified that, during the day, she spent her

       time on her phone and taking care of herself and her health problems. Id.

       Mother further stated that her health problems did not, however, prevent her

       from working or going to school. Id. Mother testified that she did not think

       there was anything wrong with smoking marijuana while pregnant and that she

       did not see any benefit to the services provided by DCS. Id. at 134-35, 138.


[17]   The GAL testified at the hearing that she believed that termination and

       adoption was in the best interests of Child. Id. at 69, 76. She stated that she did

       not believe Mother was able to properly care for Child because “she really

       doesn’t have a bond with [Child],” and “she is not stable, she is from home to




       1
        Father’s parental rights were terminated by default on January 11, 2018, and he does not participate in this
       appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018                  Page 8 of 19
       home and there is no way that she can appropriate[ly] care for him and meet all

       of his needs.” Id. at 70.


[18]   FCM Smith testified that Mother never completed a substance abuse

       assessment or any of her services. Id. at 100. FCM Smith stated that Mother

       would regularly miss in-home drug screens, which caused the referral to be

       suspended, so FCM Smith had to continuously make new referrals for Mother

       to do the in-home drug screens. Id. at 109-10. FCM Smith testified that

       Mother had not “shown a willingness or ability to participate in services for an

       extended period of time” and that, given more time, FCM Smith did not

       “believe that [Mother] would be able to participate successfully in those

       services.” Id. at 104. FCM Smith also stated that Mother was resentful

       towards the involvement of DCS and the various providers. Id. at 122. FCM

       Smith testified that she believed that termination was in the Child’s best

       interests because Mother has not progressed in her services. Id. at 104-05.


[19]   At the time of the hearing, Child was still in kinship placement with Nakia

       Jones (“Jones”), and Jones had stated that she wished to adopt Child. Id. at 70,

       79, 103. The GAL and FCM Smith testified that Jones would provide Child

       with a stable home and would meet his long-term needs. Id. at 69-70, 103-04.

       At the conclusion of the hearing, the juvenile court took the matter under

       advisement, and on March 28, 2018, issued an order terminating Mother’s

       parental rights to Child. Mother now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 9 of 19
                                      Discussion and Decision
[20]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise her child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet her

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. In re J.C., 994 N.E.2d
278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental rights is not

       to punish the parent but to protect the child. In re T.F., 743 N.E.2d at 773.

       Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[21]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 10 of 19
       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).


[22]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[23]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 11 of 19
               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the juvenile court finds that the

       allegations in a petition described in section 4 of this chapter are true, the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[24]   Mother argues that the juvenile court erred in terminating her parental rights to

       Child because insufficient evidence was presented to support the determination.

       Specifically, Mother contends that DCS failed to present sufficient evidence

       that there was a reasonable probability that the conditions that resulted in

       Child’s removal or the reasons for placement outside of the home would not be

       remedied because she asserts that, despite her young age, she was able to obtain

       housing for the two months prior to the hearing and was actively looking for

       employment at the time of the hearing. She further asserts that, although a

       referral for therapy was made by DCS, there was no showing that she was in

       need of therapy and that, at the time of the hearing, she was still engaged in
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 12 of 19
       services through her second child’s case, and the completion of those services

       would remedy the removal in Child’s case. Mother also claims that DCS failed

       to prove that the parent-child relationship posed a threat to the well-being of

       Child because she was bonded to Child and enjoyed parenting time with him,

       was participating in services through the CHINS matter for her second child,

       and wanted to reunify with Child. Additionally, Mother alleges that the

       juvenile court failed to consider her young age, which should have afforded her

       more time to demonstrate that she could parent Child. Mother also maintains

       that DCS failed to prove that termination was in the best interests of Child

       because she has shown that she has the willingness to provide permanency and

       a stable environment for Child and that, despite her young age, she was

       working toward having the ability to do so by looking for employment.


                                         Remediation of Conditions

[25]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 13 of 19
       there is a substantial probability of future neglect or deprivation.’” E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Involuntary Termination of Parent-Child

       Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust

       that delicate balance to the trial court, which has discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before termination.”

       E.M., 4 N.E.3d at 643. When determining whether the conditions for the

       removal would be remedied, the trial court may consider the parent’s response

       to the offers of help. A.F., 762 N.E.2d at 1252.


[26]   In the present case, Child was removed from Mother’s care because Mother

       admitted using marijuana and tested positive for the drug and had an unstable

       living situation. Pet’r’s Ex. 1 at 5-6; Tr. Vol. II at 77-78, 104, 117-18. Although

       Mother argues that at the time of the hearing she was still engaged in services

       through her second child’s CHINS case, and the completion of those services

       would remedy the removal in Child’s case, the evidence presented showed that

       Mother had a year and a half to demonstrate that she was attempting to

       maintain a substance-free lifestyle and to make an effort to provide Child with a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 14 of 19
       stable living situation. The evidence showed that Mother had, in fact, not made

       any serious effort to remedy the conditions that resulted in Child’s removal and

       continued placement outside of the home.


[27]   Mother had not shown the willingness to stop consuming marijuana. Although

       she told people that she was sober, when she gave birth to her second child on

       April 28, 2017, both Mother and L.L. tested positive for THC. Tr. Vol. II at 27,

       38, 94, 100; GAL Ex. 1 at 62, GAL Ex. 3 at 66. Mother also testified that she

       does not see anything wrong with consuming marijuana, even while pregnant.

       Tr. Vol. II at 134-35. Mother also did not demonstrate that she was able to

       provide a stable home for Child. At the time of the hearing, Mother did not

       have her own home and was relying on her extended family to provide a place

       for her and her children to live. When Child was removed, Mother had been

       living with her father, and shortly thereafter, she moved in with her aunt, where

       she lived for about two years. However, while she was living with her aunt in

       early 2017, Mother also spent some time living with her father and also with

       her sister. Id. at 26. The GAL testified that Mother’s “whereabouts were

       unknown for a large portion of time” during the CHINS proceedings. Id. at 68.

       At the time of the hearing, Mother had moved out of her aunt’s house because

       there was not enough room in the home for both her aunt’s children and her

       own and was then living with her cousin. Id. at 8-9.


[28]   Additionally, the evidence showed that Mother never completed a substance

       abuse assessment or any of the services referred to her by DCS. Id. at 100.

       Referrals with numerous service providers, including several home-based

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 15 of 19
       therapists and home-based case managers, were all closed as unsuccessful. Id.

       at 12, 21, 28, 46, 93-94. FCM Smith stated that Mother regularly missed in-

       home drug screens, and Mother did not show “a willingness or ability to

       participate in services for an extended period of time” and would not

       successfully participate in services even if given more time. Id. at 104. Mother

       was also resentful towards the involvement of DCS and the various providers

       and during one team meeting, Mother spent the whole time on her cell phone,

       was not engaged in the meeting, and rolled her eyes and got up and walked

       away repeatedly. Id. at 12-13, 73, 122. Further, although Mother engaged well

       with Child during the six supervised visitations she attended, she failed to show

       up for two other scheduled visitations and was late to five of the six she did

       attend. Id. at 58-59. At the time of the hearing, Mother was not attending

       school, GED classes, or work and spent her days on her phone and taking care

       of herself and her health problems. Id. at 131.


[29]   Throughout the case, Mother did not make any serious effort to remedy the

       reasons for Child’s removal. She did not attempt to finish her high school

       education or maintain a stable job or a stable residence. She consistently

       disregarded and disrespected the efforts of DCS service providers. Based on the

       evidence presented, we conclude that sufficient evidence was presented to

       support the juvenile court’s conclusion that there is a reasonable probability that

       the conditions that resulted in removal or the reasons for placement outside the

       home would not be remedied. Mother’s arguments to the contrary are merely a




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 16 of 19
       request to reweigh the evidence, which we cannot do. In re H.L., 915 N.E.2d at

       149.2


                                                     Best Interests

[30]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child. Id. Termination of a parent-child

       relationship is proper where the child’s emotional and physical development is

       threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002),

       trans. denied). A parent’s historical inability to provide a suitable, stable home

       environment along with the parent’s current inability to do so supports a finding

       that termination is in the best interests of the child. In re A.P., 981 N.E.2d 75,

       82 (Ind. Ct. App. 2012). Testimony of the service providers, in addition to

       evidence that the conditions resulting in removal will not be remedied, are

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans.

       denied.




       2
         We need not address Mother’s challenge to the juvenile court’s conclusion that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to Child’s well-being because
       Indiana Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental
       rights, the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. A.D.S. v. Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind.
       Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018                  Page 17 of 19
[31]   Mother asserts that DCS failed to present sufficient evidence that termination

       was in the best interests of Child because she had demonstrated that she was

       willing and working on being able to provide the permanency and stable

       environment that Child needed. The evidence presented at the hearing showed

       that Child had been removed from Mother since July of 2016, and there had

       been no real progression in the services referred to Mother by DCS. Mother

       was not going to school, attempting to obtain her GED, or working at the time

       of the hearing. Child’s caregiver, Jones, wanted to adopt Child, and the GAL

       and FCM Smith testified that they believed that Jones would provide Child

       with a stable home and meet his long-term needs. Tr. Vol. II at 69-70, 103-04.

       Additionally, both the GAL and FCM Smith testified that they believed that

       termination was in Child’s best interests because Mother had not progressed in

       her services and was not able to properly care for Child. Id. at 69, 70, 76, 104-

       05.


[32]   A trial court need not wait until a child is irreversibly harmed such that his or

       her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cnty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)). At the time of

       the termination hearing, Child had been removed from Mother’s care for a year

       and a half, and Mother had failed to make the changes in her life necessary to

       provide Child with a safe and healthy environment. Based upon the totality of


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 18 of 19
       the evidence, we conclude that the evidence supported the juvenile court’s

       determination that termination of Mother’s parental rights was in Child’s best

       interests.


[33]   Decisions to terminate parental rights “are among the most difficult our trial

       courts are called upon to make” and are very fact sensitive. In re E.M., 4
N.E.3d at 640. We will reverse a termination of parental rights only upon a

       showing of “clear error” – that which leaves us with a definite and firm

       conviction that a mistake has been made. In re A.N.J., 690 N.E.2d 716, 722

       (Ind. Ct. App. 1997). Based on the record before us, we cannot say that the

       juvenile court’s termination of Mother’s parental rights to Child was clearly

       erroneous. We, therefore, affirm the juvenile court’s judgment.


[34]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1039 | October 18, 2018   Page 19 of 19